Title: To George Washington from Edmund Randolph, 5 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia July 5. 1795.
          
          Having been in considerable pain during the whole of yesterday, I determined in the evening to send for Dr Kuhn; who from 9 o’clock last night to the present moment has been, and is occupying me with repeated doses, bleedings &c. From the present prospect, I doubt, whether I shall have the honor of seeing you for three or four days. But being still able to attend to business, I shall be ready to receive your instructions. I have the honor sir to be with the highest respect and attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        